Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 6-9 are pending.
Claims 1-4 and 6-9 are rejected.
Claim 5 is canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.

Response to Amendments
Claim Rejections - 35 USC § 103
The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Hamilton, Jr. (US 6,437,197 B1) in view of Parvulescu et al. (“Mono (V,Nb) or bimetallic (V-Ti, Nb-Ti) ions modified MCM-41 catalysts: synthesis, characterization and catalysis in oxidation of hydrocarbons (aromatics and alcohols)”, Catalysis Today, Vol. 78, Issues 
The rejection of claims 1-4, 6 and 7 under 35 U.S.C. 103 as being unpatentable over Hamilton, Jr. (US 2001/0044559 A1 B1) in view of Parvulescu et al. (“Mono (V,Nb) or bimetallic (V-Ti, Nb-Ti) ions modified MCM-41 catalysts: synthesis, characterization and catalysis in oxidation of hydrocarbons (aromatics and alcohols)”, Catalysis Today, Vol. 78, Issues 1-4, February 2003, pp. 477-485) is withdrawn due to the amendment to claim 1, filed March 10, 2021.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because it appears that the Applicants intend to require that the catalyst be calcined.  However, the claim does not actually include a calcination step. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Duda et al. (WO 0056690 A1, machine generated English translation (used in the rejection unless otherwise specified) and the original document) alone or in view of Gubelmann et al. (US 5,001,280) and Vogel et al. (US 6,476,277 B2).
Duda et al. disclose a method for direct hydroxylation of aromatic compounds in a gas phase reaction to produce phenols, comprising contacting the aromatic compounds with nitrous oxide in presence of a catalyst at an adjustable pressure and a reaction temperature ranging from 200°C to 800°C, which encompasses the claimed temperature range of 320°C to 440°C (see entire disclosure, in particular the abstract; the last two paragraphs on page 3; paragraphs 1-7 on page 4; paragraphs 4 and 5 on page 5; paragraphs 2-6 on page 6; paragraphs 2, 4 and 5 on page 7; the last two paragraphs on page 9; examples 4.1 and 4.2 on page 13; paragraph 2 on page 14; and claims 1 and 7-12 and 16).  The method for direct hydroxylation of aromatic compounds in a gas phase reaction to produce phenols may comprise contacting benzene with nitrous oxide in presence of a zeolite catalyst (see the abstract; the next to the last paragraph on page 3; the last two paragraphs on page 7; the last paragraph on page 9; examples 4.1 and 4.2 on page 13; and claims 7 and 16).  The mixture of benzene and nitrous oxide may be diluted with nitrogen gas (see paragraph 4 on page 4; paragraph 5 on page 5; the next to the last paragraph on page 9; and claim 10). The molar ratio of C6H6:N2O:N2 may be 1:1.5:82.3 (see the next to the last paragraph on page 6; the next to the last paragraph on page 9; and claims 7-10).  Duda et al. disclose a conversion of benzene to phenol that is within the claimed range of 20 mol percent to 27 mol percent (see number 15 in Table 1 on page 26 of the original document).  
Duda et al. disclose the invention described above, but differs from the instant claims in that Duda et al. does not require the catalyst be a bimetallic zeolite catalyst including V-Ti bimetallic ions wherein the bimetallic zeolite catalyst includes V-Ti bimetallic ions selected from a group consisting of V-Ti/ZSM-5, V-Ti/Ga-ZSM-5, V-Ti/BEA or V-Ti/USY.  
However, Duda et al. do disclose that the catalysts may be selected from zeolites including ZSM-5 and Y and further that the zeolites may be modified by having the aluminum replaced with one or more elements including Ga and V or mixtures thereof and the silicon may be replaced with one or more elements including Ti (see paragraphs 2, 4 and 5 on page 7).   Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the zeolitic catalysts of Duda et al. could be modified with Ga, V and Ti, as taught by Duda et al., including modified to be one of the claimed bimetallic zeolites, since Duda et al. disclose that zeolites that are modified with Ga, V and Ti, including mixtures thereof, are suitable 
Duda et al. disclose the invention as described above, but further differ from claim 6 in that Duda et al. do not require wherein contacting of aromatic compounds with nitrous oxide occurs at a contact time of 1 second.
However, Duda et al. do disclose that carrying out the reaction in the gaseous phase permits rapid reaction (see paragraph 4 on page 6).  
Gubelmann et al. disclose a vapor phase process for the preparation of phenol by direct hydroxylation of benzene with nitrous oxide in the presence of a zeolite catalyst wherein the contact time is 1 second (see entire disclosure, in particular Experimental conditions in column 3).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the reaction conditions of the process of Duda et al. such that the contact time of the reaction is 1 second, since Gubelmann et al. has shown that one can conduct a vapor phase process for the preparation of phenol by direct hydroxylation of benzene with nitrous oxide in the presence of a zeolite catalyst wherein the contact time is 1 second.
Duda et al. disclose the invention as described above, but further differ from claim 8 in that Duda et al. do not require including a Gas Hourly Space Velocity of -1.  However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select a gas hourly space velocity of benzene to phenol within in the claimed range of 2667 to 5333 h-1, absent a showing of unexpected results, based upon the desired degree of conversion of benzene and the desired selectivity to phenol.
Duda et al. disclose the invention as described above, but further differ from claim 9 in that although Duda et al. disclose calcining the catalysts (see paragraphs 2 and 7 on page 8).  Duda et al. do not require calcining the ZSM-5 catalyst at a temperature in the range of 500 to 700 °C.  
Vogel et al. disclose a process for preparing hydroxyaromatics by oxidizing aromatics with dinitrogen monoxide (N2O) in the gas phase in the presence of nanocrystalline zeolites (see entire disclosure).  The zeolites used are the same as the zeolites disclosed by Duda et al. (see column 3, line 39 to column 4, line 14).  It is disclosed that the zeolites are calcined before their use at a temperature of 500 to 1350°C (see column 4, lines 15-26).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to calcine the ZSM-5 catalyst of Duda et al. at a temperature within the range of 500 to 700 °C, since Vogel et al. disclose that prior to being used in a process for preparing hydroxyaromatics by oxidizing aromatics with dinitrogen monoxide (N2O) in the gas phase, zeolites such as ZSM-5, including those that may be modified with one or more elements such as Ga, V and Ti are calcined at a temperature within the range of 500 to 1350°C.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699